People v Ferzan (2015 NY Slip Op 08187)





People v Ferzan


2015 NY Slip Op 08187


Decided on November 12, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 12, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
THOMAS A. DICKERSON
JOSEPH J. MALTESE
HECTOR D. LASALLE, JJ.


2014-02401
 (Ind. No. 26/13)

[*1]The People of the State of New York, respondent, 
vErving Y. Ferzan, appellant.


Thomas N. N. Angell, Poughkeepsie, N.Y. (Steven Levine of counsel), for appellant.
William V. Grady, District Attorney, Poughkeepsie, N.Y. (Kirsten A. Rappleyea of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the County Court, Dutchess County (Greller, J.), rendered February 24, 2014, convicting him of burglary in the first degree and criminal possession of a weapon in the second degree, upon his plea of guilty, and imposing sentence.
ORDERED that the judgment is affirmed.
The defendant's contention that the County Court erred in failing to conduct a hearing to determine whether he violated the terms of a cooperation agreement is unpreserved for appellate review (see CPL 470.05[2]; People v Smith, 105 AD3d 1065, 1066; People v Shih-Siang Shawn Liao, 103 AD3d 757, 758; People v Bragg, 96 AD3d 1071). In any event, since the defendant admitted that he failed to pay restitution, in violation of the cooperation agreement, no hearing was required (see People v Smith, 105 AD3d at 1066; People v Shih-Siang Shawn Liao, 103 AD3d at 758; People v Billups, 63 AD3d 750).
RIVERA, J.P., DICKERSON, MALTESE and LASALLE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court